           Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 1 of 11


1    John C. Taylor, State Bar No. 78389
     Neil K. Gehlawat, State Bar No. 289388
2    TAYLOR & RING, LLP
     1230 Rosecrans Avenue, Suite 360
3    Manhattan Beach, California 90266
4    Telephone: (310) 209-4100
     Facsimile: (310) 208-5052
5
     Attorneys for Plaintiffs
6

7

8                               UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   R.H., a minor, by and through her guardian       )   CASE NO.
     ad litem, Sheila Brown; ESTATE OF ERIC           )
12                                                    )   COMPLAINT FOR DAMAGES
     JAY HAMES, by and through its personal           )      1. Fourth Amendment – Excessive
13
     representative, Crystal Dunlap-Bennett,          )
                                                      )   Force (42 U.S.C. § 1983)
14                                                    )      2. Fourteenth Amendment –
                        Plaintiffs,                   )
15                                                    )   Substantive Due Process (42 U.S.C. §
     vs.                                              )   1983)
16                                                    )
                                                      )      3. Municipal Liability (42 U.S.C. §
17   CITY OF REDDING, a public entity;                )   1983)
     DOES 1-20, inclusive,                            )      4. Battery (Wrongful Death and
18                                                    )
                                                      )   Survival Action)
19                      Defendants.                   )      5. Violation of Bane Act (Cal. Civil
                                                      )
20                                                    )   Code § 52.1)
                                                      )      6. Negligence (Wrongful Death and
21                                                    )   Survival Action)
                                                      )
22                                                    )
                                                      )   DEMAND FOR JURY TRIAL
23                                                    )
                                                      )
24

25                                COMPLAINT FOR DAMAGES
26          1.    Plaintiffs R.H., a minor, by and through her guardian ad litem, Sheila
27   Brown and Estate of Eric Jay Hames, by and through its personal representative, Crystal
28




                                                  1

                                       COMPLAINT FOR DAMAGES
          Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 2 of 11


1
     Dunlap (all together, “Plaintiffs”), for their Complaint against Defendants City of
2
     Redding and Does 1-20, inclusive, allege as follows:
3
                                  JURISDICTION AND VENUE
4
           2.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
5
     1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the United
6
     States, including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the
7
     United States Constitution. The Court has supplemental jurisdiction over Plaintiffs’
8
     claims arising under state law pursuant to 28 U.S.C. § 1367(a), because those claims are
9
     so related to the federal claims that they form part of the same case or controversy under
10
     Article III of the United States Constitution.
11
           3.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because (1) a
12
     substantial part of the events or omissions giving rise to the claim occurred in this
13
     judicial district; and (2) Defendants reside within this judicial district.
14
                                               PARTIES
15
           4.     Plaintiff R.H. is a minor and the biological daughter of decedent, Eric Jay
16
     Hames (“Decedent”). Sheila Brown is her biological mother. A Petition to Appoint
17
     Sheila Brown as R.H.’s guardian ad litem has been filed with the Court. At all relevant
18
     times, both Plaintiff R.H. and Sheila Brown are residents of the County of Shasta, State
19
     of California.
20
           5.     Crystal Dunlap-Bennett is the personal representative of the Estate of Eric
21
     Jay Hames (“Estate”). Ms. Dunlap-Bennett was appointed Special Administrator of the
22
     Estate by the Shasta Superior Court in Estate of Eric Jay Hames, Decedent, Shasta
23
     County Superior Court Case No. 29924. She sues in her representative capacity and
24
     seeks wrongful death damages and survival damages under state and federal law.
25
           6.     At all relevant times, Defendant City of Redding (“City”) is and was a
26
     municipal corporation existing under the laws of the State of California with the capacity
27
     to be sued. The City is a chartered subdivision of the State of California with the
28
     capacity to be sued.      The City is responsible for the actions, omissions, policies,


                                                      2

                                          COMPLAINT FOR DAMAGES
           Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 3 of 11


1
     procedures, practices, and customs of its various agents and agencies, including the
2
     Redding Police Department and its agents and employees. The City was responsible for
3
     ensuring that the actions, omissions, policies, procedures, practices, and customs of its
4
     employees and agents complied with the laws of the United States and the State of
5
     California.   At all relevant times, City was the employer of Does 1-20.             City is
6
     vicariously liable for the acts and omissions of Does 1-20, pursuant to California
7
     Government Code § 815.2.
8
            7.     Does 1-20 are sworn police officers employed by City, who were involved
9
     in the killing of Decedent. The names of Does 1-20 are unknown to Plaintiffs at this
10
     time, who therefore sue such officers by fictitious names. Plaintiffs will amend their
11
     Complaint to show the true names and capacities of Does 1-20 when they have been
12
     ascertained. At all relevant times, Does 1-20 were acting under color of law and within
13
     the course and scope of their respective duties as police officers and with the complete
14
     authority and ratification of their principal, City.
15
            8.     At all relevant times, each and every defendant was the agent of each and
16
     every other defendant and had the legal duty to oversee and supervise the hiring, conduct
17
     and employment of each and every defendant.
18
            9.     On February 21, 2019, the Estate filed a claim for damages with City
19
     pursuant to applicable sections of the California Government Code. On May 2, 2019,
20
     City rejected the Estate’s claim for damages by operation of law.
21
                       FACTS COMMON TO ALL CLAIMS FOR RELIEF
22
            10.    Plaintiffs repeat and re-allege each and every allegation in the above
23
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
24
            11.    On August 27, 2018, officers from the Redding Police Department
25
     responded to calls of a man (Decedent) acting strangely in the middle of a street.
26
            12.    When the officers arrived on scene, Decedent ran away and some of the
27
     officers followed him.
28
     ///


                                                    3

                                         COMPLAINT FOR DAMAGES
            Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 4 of 11


1
             13.   The officers had prior contacts with Decedent, so they knew he suffered
2
     from mental illness.
3
             14.   Eventually, officers from the Redding Police Department surrounded
4
     Decedent behind a Domino’s Pizza. Decedent was holding a straight knife under his
5
     arm.
6
             15.   At the time, Decedent did not pose an immediate threat of death or serious
7
     bodily injury to any of the officers surrounding him.
8
             16.   After Decedent took one or two steps, multiple officers fired their guns at
9
     Decedent, killing him.
10
                                  FIRST CLAIM FOR RELIEF
11
                    Fourth Amendment – Excessive Force (42 U.S.C. § 1983)
12
                                         (Against Does 1-20)
13
             17.   Plaintiffs repeat and re-allege each and every allegation in the above
14
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
15
             18.   Does 1-20 used excessive and unreasonable force against Decedent when
16
     they shot and killed him. This conduct deprived Decedent of his right to be secure in his
17
     person against unreasonable searches and seizures as guaranteed under the Fourth
18
     Amendment and applied to state actors by the Fourteenth Amendment.
19
             19.   As a result of the foregoing, Decedent lost his life. Up until the time of his
20
     death, he experienced physical pain and emotional distress.
21
             20.   The conduct of Does 1-20 was willful, wanton, malicious, and done with
22
     reckless disregard for the rights and safety of Decedent, and therefore warrants the
23
     imposition of punitive damages.
24
             21.   Does 1-20 are liable for Decedent’s injuries and death, either because they
25
     engaged in the above conduct, because they were integral participants in the above
26
     conduct, or because they failed to intervene to prevent the above conduct.
27
     ///
28
     ///


                                                   4

                                        COMPLAINT FOR DAMAGES
           Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 5 of 11


1
            22.    Plaintiffs R.H. and Estate bring this claim in their individual and
2
     representative capacities and seek both survival and wrongful death damages. Plaintiffs
3
     also seek attorney fees.
4
                                 SECOND CLAIM FOR RELIEF
5
             Fourteenth Amendment – Substantive Due Process (42 U.S.C. § 1983)
6
                                        (Against Does 1-20)
7
            23.    Plaintiffs repeat and re-allege each and every allegation in the above
8
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
9
            24.    Plaintiffs each had a cognizable interest under the Due Process Clause of
10
     the Fourteenth Amendment of the United States Constitution to be free from state
11
     actions that would deprive them of life, liberty, or property in such a manner as to shock
12
     the conscience, including state actions that interfere with Plaintiffs’ familial relationship
13
     with their loved one and family member, Decedent.
14
            25.    Decedent also had a cognizable interest under the Due Process Clause of
15
     the Fourteenth Amendment of the United States Constitution to be free from state
16
     actions that deprive him o f life, liberty, or property in such a manner as to shock the
17
     conscience.
18
            26.    The aforementioned actions of Does 1-20, along with undiscovered
19
     conduct, shock the conscience, in that they acted with deliberate indifference to the
20
     constitutional rights of Decedent and Plaintiffs or with purpose to harm unrelated to any
21
     legitimate law enforcement objective.
22
            27.    As a result of Does 1-20’s conduct, Decedent lost his life and Plaintiffs
23
     were harmed.
24
            28.    The conduct of Does 1-20 was willful, wanton, malicious, and done with
25
     reckless disregard for the rights and safety of Decedent, and therefore warrants the
26
     imposition of punitive damages.
27
     ///
28
     ///


                                                   5

                                        COMPLAINT FOR DAMAGES
           Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 6 of 11


1
            29.   Plaintiffs R.H. and Estate bring this claim in their individual and
2
     representative capacities and seek both survival and wrongful death damages. Plaintiffs
3
     also seek attorney fees.
4
                                    THIRD CLAIM FOR RELIEF
5
                                Municipal Liability (42 U.S.C. § 1983)
6
                                             (Against City)
7
            30.   Plaintiffs repeat and re-allege each and every allegation in the above
8
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
9
            31.   Does 1-20 acted under color of law.
10
            32.   The acts of Does 1-20 deprived Decedent and Plaintiffs of their particular
11
     rights under the United States Constitution, as described above.
12
            33.   Upon information and belief, the City has determined or will determine that
13
     the conduct of Does 1-20 was within policy. To Plaintiffs’ knowledge, none of Does 1-
14
     20 have been disciplined, reprimanded, retrained, suspended, or otherwise penalized in
15
     connection with the incident. On information and belief, a final policymaker for the City
16
     has ratified or will ratify the conduct of Does 1-20 and the bases for it.
17
            34.   Plaintiffs further allege that the training policies of the City were not
18
     adequate to train law enforcement officers to handle the usual and recurring situations
19
     with which they must deal. Specifically, as evidenced by this incident, the City did not
20
     adequately train its officers with respect to the use of deadly force and dealing with
21
     mentally unfit individuals.     Also, as evidenced by this incident, the City did not
22
     adequately train its officers to intervene when other officers are observed to be acting
23
     unreasonably or using excessive force. Plaintiffs allege that the City was deliberately
24
     indifferent to the obvious consequences of its failure to train its police officers
25
     adequately. The failure of the City to provide adequate training caused the deprivation
26
     of the Decedent’s and Plaintiffs’ rights.
27
     ///
28
     ///


                                                   6

                                         COMPLAINT FOR DAMAGES
           Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 7 of 11


1
            35.   Upon information and belief, Plaintiffs further allege that the City
2
     maintained unconstitutional customs, practices, and/or policies, including inter alia with
3
     respect to the use of deadly force. Defendant City, including its relevant officials,
4
     whether named or unnamed, had actual or constructive knowledge of these deficient
5
     policies, practices, and customs, as evidenced by prior officer-involved shootings in the
6
     City of Redding.
7
            36.   Based on the above, Plaintiffs contend that the City is directly liable under
8
     42 U.S.C. § 1983 and Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978).
9
            37.   Plaintiffs R.H. and Estate bring this claim in their individual and
10
     representative capacities and seek both survival and wrongful death damages. Plaintiffs
11
     also seek attorney fees.
12
                                FOURTH CLAIM FOR RELIEF
13
           Battery – Wrongful Death and Survival Action (California Common Law)
14
                                      (Against All Defendants)
15
            38.   Plaintiffs repeat and re-allege each and every allegation in the above
16
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
17
            39.   Does 1-20, while working as city police officers, and acting within the
18
     course and scope of their duties, used unreasonable and excessive force against
19
     Decedent. As a result of the actions of Does 1-20, Decedent experienced pain and
20
     suffering and ultimately died.
21
            40.   The City is vicariously liable for the wrongful acts of Does 1-20 pursuant to
22
     section 815.2(a) of the California Government Code.
23
            41.   The conduct of Does 1-20 was willful, wanton, malicious, and done with
24
     reckless disregard for the rights and safety of Decedent, entitling the Estate to an award
25
     of punitive damages.
26
            42.   Plaintiff Estate brings this claim in its representative capacity and seeks
27
     both survival and wrongful death damages.
28
     ///


                                                  7

                                        COMPLAINT FOR DAMAGES
            Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 8 of 11


1
                                   FIFTH CLAIM FOR RELIEF
2
                          Violation of Bane Act (Cal. Civil Code § 52.1)
3
                                       (Against All Defendants)
4
             43.   Plaintiffs repeat and re-allege each and every allegation in the above
5
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
6
             44.   Does 1-20, while acting within the course and scope of their duties,
7
     intentionally committed and attempted to commit acts of violence against Decedent,
8
     including using unreasonable and excessive force or by integrally participating and
9
     failing to intervene in the above acts.
10
             45.   When Does 1-20 shot Decedent, they interfered with his civil rights,
11
     including without limitation his right to be free from unreasonable seizures, to due
12
     process, and to life, liberty, and property.
13
             46.   Does 1-20 successfully interfered with the above civil rights of Decedent.
14
             47.   The conduct of Does 1-20 caused Decedent’s death.
15
             48.   The City is vicariously liable for the wrongful acts of Does 1-20 pursuant to
16
     section 815.2(a) of the California Government Code.
17
             49.   The conduct of Does 1-20 was willful, wanton, malicious, and done with
18
     reckless disregard for the rights and safety of Decedent, entitling the Estate to an award
19
     of punitive damages.
20
             50.   Plaintiff Estate brings this claim in its representative capacity and seeks
21
     survival damages, wrongful death damages, statutory damages, and attorney fees.
22
                                   SIXTH CLAIM FOR RELIEF
23
           Negligence – Wrongful Death and Survival Action (California Common Law)
24
                                       (Against All Defendants)
25
             51.   Plaintiffs repeat and re-allege each and every allegation in the above
26
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
27
     ///
28
     ///


                                                    8

                                         COMPLAINT FOR DAMAGES
           Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 9 of 11


1
            52.    The actions and inactions of Does 1-20 described above – together with
2
     undiscovered conduct – were negligent and reckless.
3
            53.    The following conduct, without limitation, fell below the standard of care:
4
                   a.      The negligent tactics preceding and during the encounter with
5
     Decedent;
6
                   b.      The failure to properly and adequately assess Decedent’s mental
7
     health condition; and
8
                   c.      The negligent use of deadly force against Decedent.
9
            54.    As a direct and proximate result of the conduct of Does 1-20 as alleged
10
     above, together with other undiscovered conduct, Decedent experienced pain and
11
     suffering and lost his life.
12
            55.    Defendant City is vicariously liable for the wrongful acts of Does 1-20
13
     pursuant to section 815.2(a) of the California Government Code.
14
            56.    Plaintiff Estate brings this claim in its representative capacity and seeks
15
     survival damages and wrongful death damages.
16
                                      PRAYER FOR RELIEF
17
            WHEREFORE, Plaintiffs request entry of judgment in their favor and against
18
     Defendants as follows:
19
            A.     For wrongful death damages, in an amount to be proven at trial;
20
            B.     For survival damages, in an amount to be proven at trial;
21
            C.     For punitive damages against the individual defendants in an amount to be
22
     proven at trial;
23
            D.     For statutory damages pursuant to Cal. Civil Code § 52.1 in an amount to
24
     be proven at trial;
25
            E.     For interest;
26
            F.     For reasonable costs of this suit and attorneys’ fees; and
27
     ///
28
     ///


                                                   9

                                         COMPLAINT FOR DAMAGES
         Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 10 of 11


1
           G.       For such further other relief as the Court may deem just, proper, and
2
     appropriate.
3

4    DATED: July 16, 2020                        By: /s/ Neil K. Gehlawat
                                                    John C. Taylor
5
                                                    Neil K. Gehlawat
6                                                   Attorneys for Plaintiffs
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                10

                                       COMPLAINT FOR DAMAGES
        Case 2:20-cv-01435-WBS-DMC Document 1 Filed 07/17/20 Page 11 of 11


1
                                DEMAND FOR JURY TRIAL
2
          Plaintiffs hereby demand a trial by jury.
3

4    DATED: July 16, 2020                        By: /s/ Neil K. Gehlawat
5
                                                    John C. Taylor
                                                    Neil K. Gehlawat
6                                                   Attorneys for Plaintiffs
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                11

                                      COMPLAINT FOR DAMAGES
